DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that “the Allen reference does not include a respective mounting surface on the receptacle tilted relative to an imaginary plane that is arranged orthogonally to an axis of rotation.  Examiner disagrees.  In Allen, the mounting surface of the receptacle includes a groove (9) to accept the tongue (14) of the block/adapter element (11).  The groove has walls angled relative to the axis of rotation of the fan.  Additionally, the claim requires that the respective mounting surface be tilted relative to “an axis of rotation”.  This could be interpreted to mean any axis of rotation related to any other machine and does not require that it be tilted relative to the axis of rotation of the fan impeller system.  Applicant argues that the adapter of Allen “does not have different types of adaptor elements as claimed”.  Examiner notes that the claims do not require different types of adaptor elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 discloses “a mounting surface of the respective receptacle”.  It is not made clear if claim 5 refers back to the “a respective mounting surface of the receptacle” disclosed in claim 1 or if claim 5 is introducing “a mounting surface of the respective receptacle” distinct of that from claim 1.  This lack of clarity renders claim 5 indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 2,620,039 (Allen hereinafter).
With regard to claim 1, Allen discloses a fan impeller system, comprising: 
a rotor element (6), a multiplicity of fan impeller blades (10) and a multiplicity of adapter elements (11); 
the rotor element (6) has a multiplicity of receptacles (8) that are evenly distributed in its circumferential direction, a respective mounting surface (including groove (9)) of the receptacle (8) is tilted relative to an imaginary plane that is arranged orthogonally to an axis of rotation (portions of groove (9) are tilted as described), an adapter element (11), from the multiplicity of adapter elements (11), can be arranged on each receptacle (8); 
a fan impeller blade (10), from the multiplicity of fan impeller blades (10), can be respectively arranged on an adapter element (11), the adapter element (11) is arranged between the respective fan impeller blade (10) and the respective receptacle (8) and the respective fan impeller blade (10) is connected to the rotor element (6) by the adapter element (11); 
the adapter elements (11), from the multiplicity of adapter elements (11), can be selected from a group of adapter element (11) types that differ at least in their shape and/or dimensions, and the fan impeller blades (10), from the multiplicity of fan impeller blades (10), can be selected from a group of fans impeller blade (10) types that differ at least in their shape and/or dimensions; 
and a fan impeller that is suitable for a predetermined application can be configured by selecting an adapter element (11) type that is suitable for the application from the group of adapter element (11) types and a fan impeller blade (10) type that is suitable for the application from the group of fan impeller blade (10) types and can be constructed by mounting the adapter elements (11) and the fan impeller blades (10) on the rotor element (6).
With regard to claim 2, Allen discloses the system as set forth in claim 1, wherein the respective fan impeller blade (10) can be releasably secured to the rotor element (6) in a predetermined position and in a predetermined orientation by the adapter element (11), which can be arranged between the fan impeller blade (10) and the rotor element (6) (Fig. 3).
With regard to claim 3, Allen discloses the system as set forth in claim 1, wherein the fan blades (10), from the multiplicity of fan blades (10), are of the same fan blade (10) type, and the adapter element (11), from the multiplicity of adapter elements (11), are of the same adapter element (11) type.
With regard to claim 4, Allen discloses the system as set forth in claim 1,
wherein an adapter element (11) with a fan impeller blade (10) is respectively arranged on each of the receptacles (8) of the rotor element (6), 
or an adapter element (11) with a fan impeller blade (10) is respectively arranged on some of the receptacles (8) of the rotor element (6), 
and wherein the fan impeller blades (10) are evenly distributed over the circumferential direction of the rotor element (6) and are arranged thereon by at least the respective adapter element (11) (Fig. 1).
With regard to claim 5, insofar as claim 5 is definite, Allen discloses the system as set forth in claim 1,
wherein the adapter elements (11) each have a blade side (12) facing the respective fan impeller blade (10) and a rotor side (13) facing the respective receptacle (8), 
and the blade side (12) corresponds to a mounting surface of the respective fan impeller blade (10) facing the respective adapter element (11) and the rotor side (12) corresponds to a mounting surface of the respective receptacle (8) facing the respective adapter element (11).
With regard to claim 8, Allen discloses the system as set forth in claim 1, 
further comprising a multiplicity of fastening elements (18, 19), wherein a fastening element (18, 19) is provided on each fan impeller blade (10) wherein the respective fan impeller blade (10) can be connected to the respective adapter element (11) and the respective receptacle (8).
With regard to claim 9, Allen discloses the system as set forth in claim 8,
wherein the fastening element (18, 19) is formed by the respective receptacle (8) or the respective fan impeller blade and secures the respective adapter element (11) and the respective fan impeller blade (10) on the rotor element (6), 
or the fastening element (18, 19) is instantiated by the adapter element (11) and has at least one first sub-element (18) and at least one second sub-element (19), the first sub-element (18)18Attorney Docket No. 4191-000230-US secures the respective fan impeller blade (10) to the adapter element (11), and the second sub- element (19) secures the adapter element (11) to the receptacle (8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of USPAP 2004/0042903 (Huang hereinafter).
With regard to claim 7, Allen discloses the system as set forth in claim 5, wherein the blade side (12) of the adapter element (11) and a reference plane orthogonal to an axis of rotation of the rotor element form a first angle between them, and the rotor side (12) of the adapter element (11) and the reference plane form a second angle between them (Fig. 3).
Allen does not disclose wherein the first and/or the second angle differ between adapter element types, and an angle of attack of the respective fan impeller blade on the rotor element is established by the first and/or second angle.  Allen only discloses setting the blade at one angle (although this angle can be set in the opposite direction, it is the same angle and produced with the same adapter element).
Huang teaches setting the angle of a blade using more than one adjusting member (40), the different adjusting members having different thicknesses when stacked allowing for different blade angles.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Allen by providing multiple adapter element types such that the first and/or the second angle differ between adapter element types, and an angle of attack of the respective fan impeller blade on the rotor element is established by the first and/or second angle as taught in Huang for the purposes of producing air flow rates of different strengths by adjusting the angles (paragraph [0031] of Huang).
With regard to claim 10, Allen discloses all of the limitations except for herein the fan impeller blades each have an insert element that is designed to be brought to bear on the respective adapter element and secure the respective fan impeller blade with the adapter element and/or the rotor element.
Huang teaches fan impeller blades (30) having an insert element (311) used to secure the respective fan impeller blade (30) with the adapter element (40) and/or the rotor element.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Allen by forming the fan impeller blades so that each have an insert element that is designed to be brought to bear on the respective adapter element and secure the respective fan impeller blade with the adapter element and/or the rotor element as taught in Huang for the purposes of eliminating the need for the nut of Allen, thereby reducing material cost and complexity.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of USPAP 2018/0274549 (Baer et al. hereinafter).
With regard to claim 11, Allen discloses all of the limitations except for an electric motor that drives the fan impeller about an axis of rotation and has a stator and a rotor, the rotor of the electric motor arranged in the rotor element of the fan impeller and/or formed integrally therewith.  The fan of Allen is intended for use with an internal combustion engine.
Baer et al. discloses a fan blade and fan blade connecting element wherein the fan is intended to be moved by an electric motor (paragraph [0003]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Allen by adapting it to be driven by an electric motor that drives the fan impeller about an axis of rotation and has a stator and a rotor, the rotor of the electric motor arranged in the rotor element of the fan impeller and/or formed integrally therewith as taught in Baer et al. for the purposes of being able to use the fan in an electric vehicle (as opposed to a vehicle with an internal combustion engine) to allow it to cool the batteries, or to move air through the heating and cooling vents, e.g.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745